Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–26 have been submitted for examination.  
Claims 1, 3–12, 14–21, and 23–26 have been examined and rejected. 
Claims 2, 13, and 22 are objected to. 

Allowable Subject Matter
Claims 2, 13, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, upcoming” in claim 1 is used by the claim to mean “currently [displayed for viewing],” while the accepted meaning is “forthcoming; about to [be displayed for viewing].” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3–8, 10–12, 14–17, 19–21, and 23–26 are rejected under 35 U.S.C. 103 as being unpatentable over Klappert et al. (US 2014/0007170) in view of Emerson et al. (US 2011/0126258).
Regarding claim 1, 12, and 21,  Klappert discloses:
(Klappert, ¶ [0049], “User equipment device 300 of FIG. 3 can be implemented in system 400 of FIG. 4 as user television equipment 402, user computer equipment 404, wireless user communications device 406, or any other type of user equipment suitable for accessing media”) comprising: a network interface; (Klappert, ¶ [0042], “User equipment device 300 may receive media content and data via input/output (hereinafter "I/O") path 302. I/O path 302 may provide media content (e.g., broadcast programming, on-demand programming, Internet content, and other video or audio) and data to control circuitry 304, which includes processing circuitry 306 and storage 308.”) one or more processing devices; non-transitory machine readable media that stores executable instructions, which, when executed by the one or more processing devices, are configured to cause the one or more processing devices (Klappert, ¶ [0042], “Control circuitry 304 may be based on any suitable processing circuitry 306 such as processing circuitry based on one or more microprocessors, microcontrollers, digital signal processors, programmable logic devices, etc. In some embodiments, control circuitry 304 executes instructions for a media guidance application stored in memory (i.e., storage 308).”) to: 
generate an electronic program guide, the electronic program guide listing programs, (Klappert, ¶ [0027], “Interactive media guidance applications may take various forms depending on the media for which they provide guidance. One typical type of media guidance application is an interactive television program guide. Interactive television program guides (sometimes referred to as electronic program guides) are well-known guidance applications that, among other things, allow users to navigate among and locate many types of media content including conventional television programming (provided via traditional broadcast, cable, satellite, Internet, or other means), as well as pay-per-view programs, on-demand programs (as in video-on-demand (VOD) systems), Internet content (e.g., streaming media, downloadable media, Webcasts, etc.), and other types of media or video content. Guidance applications also allow users to navigate among and locate content related to the video content including, for example, video clips, articles, advertisements, chat sessions, games, etc.”) including at least a first program comprising video content scheduled: to begin at a first time, and to end at a second time; (Klappert, Fig. 1, grid program listing display 100 shows video content scheduled to begin at a first time and end at a second time,  ¶ [0030], “Grid 102 also includes cells of program listings, such as program listing 108, where each listing provides the title of the program provided on the listing's associated channel and time.”, ¶ [0032], “Grid 102 may provide listings for non-linear programming including on-demand listing 114, recorded media listing 116, and Internet content listing 118. A display combining listings for content from different types of media sources is sometimes referred to as a "mixed-media" display.”)
provide, using the network interface, (Klappert, ¶ [0059], “Media guidance application data may be provided to the user equipment devices using any suitable approach. In some embodiments, the guidance application may be a stand-alone interactive television program guide that receives program guide data via a data feed (e.g., a continuous feed, trickle feed, or data in the vertical blanking interval of a channel). Program schedule data and other guidance data may be provided to the user equipment on a television channel sideband, in the vertical blanking interval of a television channel, using an in-band digital signal, using an out-of-band digital signal, or by any other suitable data transmission technique. Program schedule data and other guidance data may be provided to user equipment on multiple analog or digital television channels. Program schedule data and other guidance data may be provided to the user equipment with any suitable frequency (e.g., continuously, daily, a user-specified period of time, a system-specified period of time, in response to a request from user equipment, etc.). In some approaches, guidance data from media guidance data source 418 may be provided to users' equipment using a client-server approach. For example, a guidance application client residing on the user's equipment may initiate sessions with source 418 to obtain guidance data when needed. Media guidance data source 418 may provide user equipment devices 402, 404, and 406 the media guidance application itself or software updates for the media guidance application.”) (Klappert, ¶ [0030], “Information relating to the program listing selected by highlight region 110 may be provided in program information region 112. Region 112 may include, for example, the program title, the program description, the time the program is provided (if applicable), the channel the program is on (if applicable), the program's rating, and other desired information.”) to user devices; (Klappert, ¶ [0049], “User equipment device 300 of FIG. 3 can be implemented in system 400 of FIG. 4 as user television equipment 402, user computer equipment 404, wireless user communications device 406, or any other type of user equipment suitable for accessing media”)
provide, to a first device associated with a first user, a user interface in conjunction with program guide information via which the first user can initiate an invitation (Klappert, ¶ [0103], “Control circuitry 304 in a user device receives from user input interface 310 user input indicating a program to be scheduled for synchronized viewing (step 1602). For example, control circuitry 304 may instruct display 312 to present a user interface for receiving a user selection in a program in a program guide, as described in reference to FIG. 5. In some embodiments, control circuitry 304 may alternatively cause display 312 to present a list of all available programs, a list of recently released programs, a list of pay-per-view programs, a list of a user's favorite programs, or any other list or other representation of programs.”) to a second user to view an upcoming first program included in the electronic program guide, (Klappert, ¶ [0099], “A user may instruct control circuitry 304 of a particular scheduled time for synchronized viewing, wherein the scheduled time is after the time at which the program is expected to be available from both VOD providers. In other embodiments, the scheduled time may be the time at which the video becomes available from by the second VOD provider. The time at which a program becomes available by one or both VOD providers may not be known. In such a case, control circuitry can be instructed to generate an alert for one or both of the users when the program becomes available. The users can then opt to either immediately view the program or schedule a later time for synchronized viewing of the program.”)  while the first user is viewing the upcoming first program , (Klappert teaches that a VOD program might be currently available to one user yet still be forthcoming for another user, ¶ [0098], “A particular program may be available from the first VOD provider before becoming available from the second VOD provider.”) included in the electronic program guide; (Klappert, ¶ [0066], “A program becomes available when a user equipment device is able to access the program. For example, a program may become available when it is broadcast, webcast, or made available on-demand to a television, computer, smart phone, or other media access device.”)
stream the first program over a network (Klappert, ¶ [0031], “In addition to providing access to linear programming provided according to a schedule, the media guidance application also provides access to non-linear programming which is not provided according to a schedule. Non-linear programming may include content from different media sources including on-demand media content (e.g., VOD), Internet content (e.g., streaming media, downloadable media, etc.), locally stored media content (e.g., video content stored on a digital video recorder (DVR), digital video disc (DVD), video cassette, compact disc (CD), etc.), or other time-insensitive media content. On-demand content may include both movies and original media content provided by a particular media provider (e.g., HBO On Demand providing "The Sopranos" and "Curb Your Enthusiasm"). HBO ON DEMAND is a service mark owned by Time Warner Company L. P. et al. and THE SOPRANOS and CURB YOUR ENTHUSIASM are trademarks owned by the Home Box Office, Inc. Internet content may include web events, such as a chat session or Webcast, or content available on-demand as streaming media or downloadable media through an Internet web site or other Internet access (e.g. FTP).”) to the first device associated with the first user (Klappert, ¶ [0041], “User equipment device 300 may receive media content and data via input/output (hereinafter "I/O") path 302. I/O path 302 may provide media content (e.g., broadcast programming, on-demand programming, Internet content, and other video or audio) and data to control circuitry 304, which includes processing circuitry 306 and storage 308.”) and a second device associated with the second user; (Klappert, ¶ [0098], “the program is a video provided to a first user device and a second user device via a first and second video-on-demand (VOD) provider, respectively. A VOD provider may be, for example, a cable provider, a satellite provider, or an internet provider. In some embodiments, one or more of the VOD providers may be a streaming media service. For example, the first user device may access a subscription to a first VOD provider (e.g., HULU PLUS), and the second user device may access a subscription to a second VOD provider (e.g., TIME WARNER CABLE VOD). A synchronization application, described below, may run on the user devices to enable synchronization of a retrieved VOD.”)
Klappert does not explicitly teach “enable the first user and the second user to communicate, in synchronization with the streaming and displaying of the first program to the first device associated with the first user and the second device associated with the second user, using a: text chat interface, and a video chat interface.”
In a similar field of endeavor Emerson teaches:
enable the first user and the second user to communicate (Emerson, ¶ [0060], “the chat interface may only allow chats with users simultaneously watching the same media content”), in synchronization with the streaming and displaying of the first program to the first device associated with the first user and the second device associated with the second user (Emerson, ¶ [0059], “the user may invite the contact to view the content simultaneously through an informal invitation through a chat communication or through an electronic invitation message”), using a: text chat interface (Emerson, ¶ [0060], “Section 506 may be used to send and receive text chats.”), and a video chat interface. (Emerson, ¶ [0060], “Section 516 may allow the user to configure the chat interface to send a prompt to enter video conferencing when authorized contacts also activate chat mode.”, ¶ [0063], “a graphic could display that a friend is available for video chat and another may only be available for text chats”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for inviting friends to simultaneously watch content as taught by Pan with the system for adding text and video chat while displaying media as taught by Emerson, the motivation is “the chat interface may only allow chats with users simultaneously watching the same media content” as taught by Emerson (¶ [0060]).

Regarding claim 3, 14, and 23,  the combination of Klappert and Emerson teaches:
The computer system as defined in Claim 1, the operations further comprising: enable the first user to communicate with the second user using a webcam and a microphone of the first device associated with the first user; and enable the second user to communicate with the first user using a webcam and a microphone of the second device associated with the second user. (Klappert, ¶ [0097], “The display screen 1500 shown in FIG. 15 includes a video chatting portion 1504 where users may view and listen to other participants. The user equipment may include a camera and a microphone so that the user may participate in video chatting.”) (Emerson, ¶ [0054], “During the chatting, the users may send text to one another, files, audio or video messages that may be received and or recorded by the set-top box or a remote control, video camera, microphone system or other peripheral interfaces to the set-top box 404.”)

Regarding claim 4, 15, and 24,  the combination of Klappert and Emerson teaches:
The computer system as defined in Claim 1, the operations further comprising: compensating for buffering delays with respect to the streaming of the first program over the network on a user device by user device basis. (Klappert, ¶ [0114], “To accommodate the display of a program as it is being aired or otherwise transmitted in real-time, a user device may include a buffer that enables minor adjustments in the display of the program. In some embodiments, the control circuitry 304 instructs the user device to record the program as it is being aired and as it is being synchronized; in this case, the display of the stored program can be adjusted.”)

Regarding claim 5,  the combination of Klappert and Emerson teaches:
The computer system as defined in Claim 1, wherein the program guide information comprises detailed program information regarding the first program. (Klappert, ¶ [0030], “Information relating to the program listing selected by highlight region 110 may be provided in program information region 112. Region 112 may include, for example, the program title, the program description, the time the program is provided (if applicable), the channel the program is on (if applicable), the program's rating, and other desired information.”)

Regarding claim 6, 16, and 25,  the combination of Klappert and Emerson teaches:
The computer system as defined in Claim 1, the operations further comprising: including in the program guide at least one on demand program. (Klappert, ¶ [0032], “Grid 102 may provide listings for non-linear programming including on-demand listing 114, recorded media listing 116, and Internet content listing 118. A display combining listings for content from different types of media sources is sometimes referred to as a "mixed-media" display.”))

Regarding claim 7,  the combination of Klappert and Emerson teaches:
The computer system as defined in Claim 1, wherein: providing the electronic program guide, listing a plurality of programs, including respective program names, to one or more user devices further comprises: providing the electronic program guide to at least one browser on at least one user device. (Klappert, ¶ [0051], “The media guidance application may also have the same layout on the various different types of user equipment or may be tailored to the display capabilities of the user equipment. For example, on user computer equipment, the guidance application may be provided as a web site accessed by a web browser. In another example, the guidance application may be scaled down for wireless user communications devices.”)

Regarding claim 8, 17, and 26,  the combination of Klappert and Emerson teaches:
The computer system as defined in Claim 1, the operations further comprising: provide a reminder regarding the first program to the first user (Klappert, ¶ [0076], “The Program Synchronization Options screen 800 also includes a selectable reminder setting 808 with which control circuitry 304 can receive an instruction to present a reminder to the user that the user is scheduled to engage in synchronized viewing through a check box selection interface 810.”) and the second user after the invitation was sent by the first user to the second user (Klappert, ¶ [0076], “In some embodiments, control circuitry 304 may be configured to instruct a device other than the user equipment with which the synchronized program is presented to display a reminder or otherwise alert the user of the scheduled time for synchronized viewing.”) and prior to the start of the first program. (Klappert, ¶ [0076], “The reminder times listed are lengths of time before the synchronized viewing is scheduled to begin. For example, control circuitry 304 can present a reminder 5 minutes, 10 minutes, 15 minutes, 30 minutes, or an hour before synchronized viewing is scheduled.”)

Regarding claim 10, and 19,  the combination of Klappert and Emerson teaches:
The computer system as defined in Claim 1, the operations further comprising: enable a given user to share a program library definition with at least one other user; and enable the at least one other user to view the program library definition. (Emerson teaches that a defined library of programs regularly viewed by one user are able to be shared with his contacts, ¶ [0051], “the set-top box 404 may display a list of favorite television programs that are regularly viewed by the remote contact 402 as well as the corresponding channels and times that those programs are accessible through the set-top box 404 and corresponding media content provider utilized by the user”)

Regarding claim 11, and 20,  the combination of Klappert and Emerson teaches:
The computer system as defined in Claim 1, the operations further comprising enable a given user to share a link to at least one program with at least one other user. (Emerson teaches that watching a program shares an access a link to that program to your contacts, ¶ [0051], “during step 410 an interactive link may be displayed that when selected automatically tunes or changes the channel to the media content being viewed by the remote contact 402.”)

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klappert et al. (US 2014/0007170) in view of Emerson et al. (US 2011/0126258) and further in view of Heie et al. (US 2008/0235733).
Regarding claim 9 and 18,  the combination of Klappert and Emerson teaches:
The computer system as defined in Claim 1, the operations further comprising:.
The combination does not explicitly teach “enable a given user to share a program bookmark corresponding to a program location of a given program with at least one other user, wherein activation of the program bookmark by the at least one other user enables the at least one other user to engage in viewing of the given program starting at the bookmarked location”.
In a similar field of endeavor Heie teaches:
enable a given user to share a program bookmark corresponding to a program location of a given program with at least one other user, wherein activation of the program bookmark by the at least (Heie, ¶ [0036], “Mom then decides to share it with the girl's father. She selects "share now" on the gateway 101 and a token is generated. The token specifies: unique identifier of the content; and a specific place in the content (for example, 10 seconds prior to the note-bubble). Mom sends this token to the father, who plays it back. Here, the content is locally stored on the Mom's gateway, so the father's gateway communicates with the Mom's gateway, and a stream of the content is created between the gateways. The note-bubble is generated from Mom's gateway and the father sees the clip, starting at the location indicated by the token.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for inviting friends to simultaneously watch content as taught by Pan with the system for adding text and video chat while displaying media as taught by Emerson, further with the ability to pass tokens indicating a specific point in time to playback shared media, the motivation is “The token could be shared with others, for instance through Internet communities, so that others can play the content starting at the location indicated by the token.” as taught by Heie (¶ [0040]).

Conclusion
The references made of record and not relied upon are considered pertinent to applicant's disclosure:
US Patent Publication No. 20140245351 by Ford et al., disclosing a system for booking group viewing events for television programs through an electronic programming guide and a list of contacts.
US Patent Publication No. 20120174157 by Stinson, III et al., disclosing a social television system for inviting friends to tune to the same program, view the same chat room, and participate in the chat during viewing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426